Citation Nr: 0730161	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-41 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


WITNESSES AT HEARINGS ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The veteran had active service from January 1977 to July 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Reno, Nevada Regional Office (RO).  The veteran provided 
testimony at a personal hearing at the RO in August 2005.  In 
May 2006, the case was transferred to the No. Little Rock, 
Arkansas Regional Office (RO).  In January 2007, the veteran 
testified at a Travel Board hearing at the RO

An April 2005 decision denied a claim that there was clear 
and unmistakable error (CUE) in the June 2004 RO decision 
that denied service connection for a psychiatric disorder.  
In March 2005 the veteran argued that the June 2004 rating 
decision misapplied a regulation and was clearly and 
unmistakably erroneous.  In April 2005, the RO interpreted 
the March 2005 statement as a claim for clear and 
unmistakable error and denied that claim.  The veteran filed 
a notice of disagreement as to that issue in May 2005.  
However, at the August 2005 RO hearing, the veteran 
specifically indicated that the issue he was appealing was 
entitlement to service connection for a psychiatric disorder.  
On his substantive appeal he stated he was withdrawing any 
reference to clear and unmistakable error.  It is clear from 
the veteran's substantive appeal, his RO hearing testimony, 
and his Board hearing testimony that the issue he is 
appealing is entitlement to service connection for a 
psychiatric disorder.  Moreover, the Board finds sufficient 
documentation to establish that a notice of disagreement with 
the June 2004 denial of service connection was timely filed.  
Thus, this is the only issue presently before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

The veteran's DD Form 214 indicates that he was separated 
from service for an apathetic and defective attitude.  His 
available service personnel records show that he received 
non-judicial punishment and was reduced in rank for offenses 
of damaging military property and failing to appear at his 
appointed place of duty at the time prescribed.  It appears 
that extracts of these records were submitted by the veteran 
and it is unclear whether these represent the complete 
service personnel file.

The veteran's service medical records do not specifically 
show complaints, findings, or diagnoses of any psychiatric 
problems.  A May 1980 treatment entry indicated that the 
veteran was dissatisfied with the Air Force due to a recent 
rather severe (given the circumstances) Article 15.  It was 
noted that it was suggested that he go through the chain of 
command.  

Post-service private and VA treatment records show treatment 
for variously diagnosed psychiatric problems including 
bipolar affective disorder, obsessive-compulsive disorder, 
and major depression.  

A December 2004 psychiatric evaluation report related 
diagnoses of bipolar affective disorder; obsessive-compulsive 
disorder; and a personality disorder, not otherwise 
specified.  In a December 2004 addendum, the examiner 
commented that he told the veteran that in his opinion, his 
"apathetic and defective attitude" noted in his service 
record was actually the beginning of symptoms of his bipolar 
condition which was manifested by impaired judgment, mood 
swings, and a lack of insight.  The examiner stated that he 
believed that the veteran's present psychiatric condition was 
the same psychiatric problem he had prior to his discharge 
from service.  It was noted that the veteran continued to 
fail in his social life and his family.  


The Board observes that there is no indication that the 
examiner pursuant to the December 2004 VA psychiatric 
evaluation report and addendum reviewed the veteran's claims 
file in providing his opinion.  Additionally, the Board notes 
that the veteran has not been afforded a VA examination with 
an etiological opinion provided after a review of the entire 
claims file, as to his claim for service connection for a 
psychiatric disorder.  Thus, on remand, an examination should 
be scheduled.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  
        
Accordingly, the issue is REMANDED for the following:  

1.  Attempt to secure the veteran's 
service personnel records through 
official channels.

2.  Ask the veteran to identify all 
medical providers who have treated him 
for psychiatric problems since his 
discharge from service.  After receiving 
this information and any necessary 
releases, contact the named medical 
providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  
Additionally, relevant VA treatment 
records since June 2005 should be 
obtained.  

3.  Schedule the veteran for a VA 
examination by a psychiatrist to 
determine the nature of his claimed 
psychiatric disorder and for an opinion 
as to whether the disorder is related to 
service.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should diagnose all current 
psychiatric disorders.  Based on a review 
of the claims file and examination of the 
veteran, the examiner should provide a 
medical opinion, with adequate rationale, 
as to whether it is more likely, less 
likely, or at least as likely as not (50 
percent or greater probability) that any 
currently diagnosed psychiatric disorder 
is etiologically related to the veteran's 
period of service.  

4.  Thereafter, review the veteran's claim 
for service connection for a psychiatric 
disorder.  If the claim is denied, issue a 
supplemental statement of the case to the 
veteran, and provide an opportunity to 
respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


